Citation Nr: 0716965	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.29 (2006) based on VA hospitalization from February 13, 
2004 to June 25, 2004.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from March 1951 to April 
1953.  He was awarded the Purple Heart and the Korean Service 
Medal.       

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in July 2004 and October 
2005 by the Department of Veterans Affairs (VA), Regional 
Office (RO), in Waco, Texas.  The July 2004 rating decision 
denied entitlement to a temporary total evaluation under 
38 C.F.R. § 4.29 based on hospital treatment for a service-
connected disability from February 13, 2004 to March 2, 2004, 
and the October 2005 rating decision denied entitlement to a 
temporary total evaluation under 38 C.F.R. § 4.29 based on 
hospital treatment for a service-connected disability from 
March 3, 2004 to June 25, 2004.  


FINDING OF FACT

From February 13, 2004 to June 25, 2004, the veteran was 
hospitalized at a VA hospital for treatment of a nonservice-
connected disability and it is not shown that a service-
connected disability required continuous treatment of 21 days 
or more during this VA hospitalization.   


CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating 
based on hospital treatment from February 13, 2004 to June 
25, 2004 for a service-connected disability for a period in 
excess of 21 days have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.29 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006). 

VA regulations provide that a total disability rating will be 
assigned without regard to other provisions of the VA 
Schedule for Rating Disabilities when it is established that 
a service-connected disability has required hospital 
treatment in a VA or approved hospital for a period in excess 
of 21 days.  38 C.F.R. § 4.29 (2006). 

A total disability rating will be assigned when it is 
established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30 
(2006).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The veteran contends that he is entitled to a temporary total 
rating based on his hospitalization from February 13, 2004 to 
June 25, 2004.  He contends that such hospitalization was for 
treatment for disabilities due to the service-connected 
amputation below the knee secondary to nonunion of a compound 
comminuted fracture of the right tibia with superimposed 
osteomyelitis and synovitis of the right tibia and ankle.  
The veteran and his representative assert that on February 
13, 2004, the veteran fell due to the service-connected 
amputation below the knee on the right, and as a result of 
the fall, the veteran sustained a supracondylar fracture of 
the right femur.  The veteran asserts that his right knee 
gave out due to the below the knee amputation and this caused 
the fall and the fracture of the right femur.  The veteran 
was hospitalized from February 13, 2004 to June 25, 2004 for 
treatment of the fractured right femur.    

Review of the records reveals that service connection for 
residuals of a shell fragment wound to the right leg and 
compound comminuted fracture of the right tibia and fibula 
with shortening, deformity, nonunion, and osteomyelitis and 
skin graft.  A 100 percent evaluation was assigned from May 
1, 1953.  In July 1956, the disability was reevaluated and a 
60 percent rating was assigned.  Temporary total ratings 
pursuant to 38 C.F.R. § 4.29 were periodically assigned when 
the veteran underwent surgery on the right leg due to the 
service-connected residuals of the shell fragment wound.  In 
October 1958, the veteran underwent an amputation below the 
right knee.  The service-connected disability was 
recharacterized as amputation below the knee secondary to 
nonunion of the compound comminuted fracture of the right 
tibia with superimposed osteomyelitis and synovitis of the 
right tibia and ankle.  A 40 percent rating was assigned from 
January 3, 1959.    

On review, the Board finds that the hospitalization from 
February 13, 2004 to June 25, 2004 lasted for a period in 
excess of 21 days, but the evidence of record fails to show 
that such hospitalization was for treatment of a service-
connected disability.  Evidence of record shows that on 
February 13, 2004, the veteran was admitted to the VA Medical 
Center in Dallas.  Hospital records indicate that the veteran 
reported that he had been drinking alcohol and he fell, 
"because I just did."  Another hospital record dated 
February 13, 2004 indicates that the veteran fell while 
walking on his prosthesis.  He complained of pain in the 
right knee and right hip.  X-ray examination revealed a 
displaced, angulated distal right femur fracture.  On 
February 26, 2004, the veteran underwent a closed reduction 
and casting in the operating room.  The diagnosis was 
supracondylar lower femur fracture above the below the knee 
amputation stump.  The veteran was transferred to a 
Transitional Care Unit on February 27, 2004 for further care 
and rehabilitation.  He was discharged on June 25, 2004.  See 
the February 27, 2004 Occupational Therapy initial evaluation 
report and the June 25, 2004 Discharge Summary.   

The evidence shows that the hospitalization from February 13, 
2004 to June 25, 2004 was for treatment of a nonservice-
connected disability, not a service-connected disability.  As 
noted above, at the time of the hospitalization, service 
connection was in effect for amputation on the right below 
the knee secondary to a fracture of the right tibia with 
osteomyelitis and scars from the skin graft donor site on the 
left thigh.  The competent evidence of record shows that the 
veteran was hospitalized primarily for treatment and 
rehabilitation of the nonservice-connected fracture of the 
right femur.  See the VA hospital records dated from February 
13, 2004 to June 25, 2004, including the February 27, 2004 
record of admission to the Transitional Care Unit and the 
June 25, 2004 discharge summary.  The VA hospital records 
also show that while hospitalized, the veteran underwent 
mental health evaluation, dental evaluation, and parotid 
surgery, in addition to other treatment, evaluations, and 
assessments for other nonservice-connected disabilities.     

The VA hospital records show that in June 2004, the veteran 
was fitted for a new prosthesis on the right leg and the 
prosthesis was adjusted.  However, the medical evidence shows 
that the veteran required a new prosthesis on the right leg 
due to the right femur fracture.  An April 29, 2004 VA 
physical therapy treatment record indicates that the veteran 
had a contracture of the right knee in flexion and extension 
status post the immobilization of the distal femur fracture.  
The physical therapist indicated that the veteran would need 
to get as much of the motion back as possible and would 
probably need a new prosthesis due to the contracture in 
order to walk on the right lower extremity.  VA hospital 
records dated from June 1 to June 9, 2004 show that the 
veteran was fitted with a new prosthesis.  Based upon this 
evidence, the Board finds that the hospitalization from 
February 13, 2004 to June 25, 2004 was required for treatment 
of the nonservice-connected fracture of the right femur, and 
was not required for treatment of a service-connected 
disability.  

The veteran asserts that the fracture of the right femur was 
caused by the right knee giving out due to the service-
connected amputation on the right below the knee secondary to 
a fracture of the right tibia with osteomyelitis.  The Board 
notes that the theory of secondary service connection for the 
right femur fracture was considered by the RO.  In a February 
2006 rating decision, the RO denied entitlement to service 
connection for a right femur fracture on a secondary basis.  
The veteran was notified of this decision in February 2006 
and the veteran did not file an appeal.  This decision is 
final.  38 C.F.R. § 20.200 (2006).  

There is competent evidence of record which establishes that 
the fracture of the right femur was due to a fall when the 
veteran was intoxicated.  The February 2004 VA hospital 
records indicate that upon admission, the veteran reported 
that he had been drinking alcohol and he fell and fractured 
his right femur.  A January 2006 VA examination report 
indicates that the veteran reported that he had been drinking 
heavily with friends the day of the fall and he reported that 
he might have fallen because he was drinking too much.  The 
examiner opined that the veteran's right femur fracture was 
less likely than not related to his below the knee amputation 
on the right side or the cause of it, because it sounded like 
the right femur fracture was related to alcohol abuse.     

The veteran's own implied assertions that the fracture of the 
right femur was caused by the service-connected amputation 
below the knee on the right are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  Although the 
veteran is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The Board notes that the veteran is competent to 
report a fall and is competent to report that his right knee 
gave out.  However, the Board finds that the veteran's 
statements made at the time of treatment in February 2004 to 
be more probative because such statements were made 
contemporaneous to the time of the injury.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value).  

In conclusion, the Board finds that the objective evidence of 
record shows that the pertinent hospitalization was for 
treatment of nonservice-connected fracture of the right 
femur.  Thus, as the objective evidence fails to show that 
such hospitalization was for treatment of a service-connected 
disability, the veteran's claim of entitlement to a total 
temporary rating under 38 C.F.R. § 4.29 must be denied.  The 
evidence is not in relative equipoise so as to afford the 
veteran the benefit of the doubt; rather, the preponderance 
of the evidence is against the claim and entitlement to a 
temporary total evaluation is not established.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2004.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate a claim for a temporary total 
rating pursuant to 38 C.F.R. § 4.29.  The letter also 
notified the veteran as to what information and evidence must 
be provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, elements (1), (2), and (3) are not at 
issue.  The veteran was provided notice of what type of 
information and evidence was needed to substantiate his claim 
for a temporary total rating.  The April 2004 letter notified 
the veteran of the disability rating that may be assigned (a 
temporary total rating) and the effective date that may be 
assigned (the dates of hospitalization).  The Board also 
notes that the preponderance of the evidence is against the 
veteran's claim of entitlement to a temporary total rating, 
any question as to the appropriate effective date to be 
assigned is rendered moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for a temporary total 
rating, and the duty to assist requirements have been 
satisfied.  VA treatment records dated from 1996 to 2005 have 
been obtained, including the hospital records for the time 
period in question.  There is no identified relevant evidence 
that has not been accounted for.  The veteran underwent a VA 
examination in January 2006 in order to obtain a medical 
opinion as to whether the service-connected amputation below 
the knee on the right caused or resulted in the fracture of 
the right femur.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to a temporary total evaluation under 38 C.F.R. § 
4.29, based on hospital treatment from February 13, 2004 to 
June 25, 2004 is not warranted, and the appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


